Reverse and Remand; Opinion Filed December 8, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01258-CV

    RENATE NIXDORF GMBH & CO. KG AND WATERCREST PARTNERS, L.P.,
                            Appellants
                                V.
                  MIDLAND INVESTORS, LLC, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-14-10153-J

                             MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Stoddart
                                    Opinion by Justice Myers
       Renate Nixdorf GMBG & Co. KG and Watercrest Partners, L.P. appeal the trial court’s

judgment that they take nothing on their claims against Midland Investors, LLC. Appellants

bring two issues on appeal contending the trial court erred by (1) granting appellee’s motion for

summary judgment and (2) severing appellants’ claims against appellee from the underlying

litigation. We reverse the trial court’s judgment.
                                                         BACKGROUND

          W. Eric Brauss and Christine Brauss Martin owned an interest in TRA Midland

Properties, LLC (“TRA”).1 According to appellants, TRA’s primary assets were twenty-one

apartment complexes. On November 10, 2009, Brauss and Martin transferred their interest in

TRA to Midland Residential Investment, LLC (“MRI”) (the “2009 transaction”) for no

compensation. Brauss and Martin then moved to Brazil. On December 10, 2010, appellants and

many other individuals and entities, all of whom had been investors in Brauss and Martin real

estate schemes, obtained a judgment against Brauss and Martin for over $43 million. See

generally Brauss v. Triple M Holding GMBH, 411 S.W.3d 614 (Tex. App.—Dallas 2013, pet.

denied) (affirming trial court’s judgment).

          In 2012, MRI was interested in selling TRA’s apartment complexes. Appellee’s parent,

Pivotal Finance, looked into purchasing the complexes. Pivotal and TRA reached an agreement

for the purchase and sale of the complexes for $170 million, with Pivotal assuming a $130

million loan and paying $40 million cash at the closing. Pivotal created appellee to hold the

properties. At the closing, with the title company acting as escrow agent for the closing, appellee

paid $40 million. Appellants alleged the $40 million from appellee was transferred at the closing

to Pillar Income Asset Management, Inc. and not to TRA.2

          In 2013, appellants brought suit against appellee as well as TRA, Pillar, and MRI

asserting claims under the Texas Uniform Fraudulent Transfer Act.                                             Appellee moved for

summary judgment on all of appellants’ claims against it, and the trial court granted the motion



     1
      Brauss and Martin’s ownership interest in TRA was indirect. TRA was 100 percent owned by TRA Apt West TX, L.P. and was managed
by Brauss and Sue Shelton. TRA Apt West TX, L.P.’s general partner was TRA Apt GP, Inc.; Brauss owned 100 percent of the shares of TRA
Apt GP, Inc. until he transferred them to MRI on November 10, 2009.
     2
      Pillar explained in its answer to an interrogatory from Nixdorf why it received the $40 million cash from the sale: “Pillar is an asset
manager for the entities that owned TRA Midland as of the closing date of the sale of the Apartment Complexes. Part of those services included
cash management. Pillar regularly handles funds for the companies it manages.”



                                                                    –2–
for summary judgment. Appellee then moved to have appellants’ claims against it severed from

the claims against the other defendants, which the court granted.

                                   SUMMARY JUDGMENT

       The standard for reviewing a traditional summary judgment is well established. See

Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548–49 (Tex. 1985); McAfee, Inc. v. Agilysys,

Inc., 316 S.W.3d 820, 825 (Tex. App.—Dallas 2010, no pet.). The movant has the burden of

showing that no genuine issue of material fact exists and that it is entitled to judgment as a matter

of law. TEX. R. CIV. P. 166a(c). In deciding whether a disputed material fact issue exists

precluding summary judgment, evidence favorable to the nonmovant will be taken as true.

Nixon, 690 S.W.2d at 549; In re Estate of Berry, 280 S.W.3d 478, 480 (Tex. App.—Dallas 2009,

no pet.). Every reasonable inference must be indulged in favor of the nonmovant and any doubts

resolved in its favor. City of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005). We review a

summary judgment de novo to determine whether a party’s right to prevail is established as a

matter of law. Dickey v. Club Corp., 12 S.W.3d 172, 175 (Tex. App.—Dallas 2000, pet. denied).

       We review a no-evidence summary judgment under the same legal sufficiency standard

used to review a directed verdict. See TEX. R. CIV. P. 166a(i); Flood v. Katz, 294 S.W.3d 756,

762 (Tex. App.—Dallas 2009, pet. denied). Thus, we must determine whether the nonmovant

produced more than a scintilla of probative evidence to raise a fact issue on the material

questions presented. See id. When analyzing a no-evidence summary judgment, we consider all

the evidence in the light most favorable to the nonmovant, indulging every reasonable inference

and resolving any doubts against the movant. Sudan v. Sudan, 199 S.W.3d 291, 292 (Tex. 2006)

(quoting City of Keller, 168 S.W.3d at 824). A no-evidence summary judgment is improperly

granted if the respondent brings forth more than a scintilla of probative evidence to raise a

genuine issue of material fact. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003).


                                                –3–
“More than a scintilla of evidence exists when the evidence rises to a level that would enable

reasonable, fair-minded persons to differ in their conclusions.”          Id. (quoting Merrell Dow

Pharms., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)). “Less than a scintilla of evidence

exists when the evidence is ‘so weak as to do no more than create a mere surmise or suspicion’

of a fact.” Id. (quoting Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983)).

                           UNIFORM FRAUDULENT TRANSFER ACT

         The Texas Uniform Fraudulent Transfer Act provides that if a debtor transfers assets in a

manner that defrauds the rights of its creditors, the trial court may set aside the transfer or take

other actions to protect the creditors. See TEX. BUS. & COM. CODE ANN. §§ 24.001–.013 (West

2015).

         Section 24.005(a) provides that a transfer by a debtor is fraudulent as to a creditor if the

debtor made the transfer

         (1) with actual intent to hinder, delay, or defraud any creditor of the debtor; or

         (2) without receiving a reasonably equivalent value in exchange for the transfer or
         obligation, and the debtor:

                (A) was engaged or was about to engage in a business or a transaction for
                which the remaining assets of the debtor were unreasonably small in
                relation to the business or transaction; or

                (B) intended to incur, or believed or reasonably should have believed that
                the debtor would incur, debts beyond the debtor’s ability to pay as they
                became due.

Id. § 24.005(a)(1), (2).

         Section 24.006(a) provides that if a creditor’s claim against a debtor arose before the

debtor made a transfer of assets, the transfer is fraudulent if the debtor did not receive “a

reasonably equivalent value in exchange for the transfer” and the debtor was insolvent at the

time of the transfer or became insolvent as a result of the transfer. Id. § 24.006(a).



                                                  –4–
       If a creditor proves a fraudulent transfer, the creditor may obtain (1) avoidance of the

transfer; (2) an attachment against the asset; (3) an injunction against the debtor, a transferee, or

both prohibiting further disposition of the asset or other property; (4) the appointment of a

receiver to take charge of the asset or other property of the transferee; (5) a judgment against a

transferee of the asset for the value of the asset transferred; or (6) “any other relief the

circumstances may require.” Id. §§ 24.008, .009(b).

       The act provides two affirmative defenses for transferees of an asset that was part of a

fraudulent transfer. A transferee has an affirmative defense to a claim seeking avoidance of a

fraudulent transfer under section 24.005(a)(1) if the transferee proves it took the asset “in good

faith and for a reasonably equivalent value.” Id. § 24.009(a). A transferee has an affirmative

defense to a claim seeking a judgment under section 24.009(b) if the transferee proves it took the

asset in “good faith” and “for value.” Id. § 24.009(b)(2).

                            APPELLANTS’ CAUSES OF ACTION

       Appellants pleaded three causes of action.        Their first cause of action alleged two

fraudulent transfers under section 24.005(a)(1). They first alleged the 2009 transaction (Brauss

and Martin’s transfer of TRA to MRI) was a fraudulent transfer because it was made “with actual

intent to delay, hinder or defraud Plaintiffs, which had claims against Brauss and Martin . . . .”

Appellants then alleged that in the 2012 transaction (TRA’s sale of the apartment complexes to

appellee), “Defendants diverted over $40 million in sale proceeds from the Midland Investors

transaction to Pillar in order to delay, hinder and defraud Plaintiffs, who could have partially

satisfied their judgments out of those proceeds.”

       Appellants’ second and third causes of action alleged the 2009 transaction was a

fraudulent transfer under sections 24.005(a)(2) and 24.006(a). Appellants did not allege in these

causes of action that the 2012 transaction was a fraudulent transfer under those statutes.


                                                –5–
       In each of the causes of action, appellants sought all of the remedies provided by sections

24.008 and 24.009(b), including a “judgment for the value of the asset transferred . . . .”

       Appellee alleged as an affirmative defense “that it is and was a good faith purchaser for

reasonably equivalent value when it purchased apartment complex properties from TRA Midland

Properties, LLC in 2012. Pursuant to TEX. BUS. & COM. CODE § 24.009, the transaction is not

voidable.” Appellee also alleged that appellants’ damages were caused by other parties over

whom appellee had no control or influence.

                             SUMMARY JUDGMENT GROUNDS

       In their first issue, appellants contend the trial court erred by granting appellee’s motion

for summary judgment.

                                             Standing

       Appellee asserted in its supplemental motion for summary judgment that appellants failed

to show they were creditors of TRA to have standing to raise a claim of fraudulent transfer

concerning the 2012 transaction.        Standing is a component of a court’s subject-matter

jurisdiction. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 445 (Tex. 1993).

Because the question of standing is a legal question concerning jurisdiction, an appellate court

reviews de novo a trial court’s ruling on standing. Heckman v. Williamson County, 369 S.W.3d
137, 149–50 (Tex. 2012). When determining whether a party has standing, we construe the

petition in favor of that party, and we review the record to determine whether any evidence

supports standing. Tex. Ass’n of Bus., 852 S.W.2d at 446.

       To bring a cause of action for fraudulent transfer, a plaintiff must show it is a “creditor”

with a “claim” against a “debtor.” TEX. BUS. & COM. CODE ANN. § 24.002(4); see id. §§ 24.008,

24.009(b). The act defines “claim” as meaning “a right to payment or property, whether or not

the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,


                                                –6–
disputed, undisputed, legal, equitable, secured, or unsecured.” Id. § 24.002(3). “‘Creditor’

means a person . . . who has a claim.” Id. § 24.002(4). “‘Debtor’ means a person who is liable

on a claim.” Id. § 24.002(6).

       In their first cause of action, appellants alleged the 2012 transaction was a fraudulent

transfer under section 24.005(a)(1). To have standing under that statute, the plaintiff-creditor

must have a claim against the debtor making the transfer before or within a reasonable time after

the transfer. Id. Appellee argues appellants lack standing to assert the 2012 transaction was a

fraudulent transfer because appellants are not creditors of TRA. Specifically appellee argues

appellants did not have a claim against TRA before or within a reasonable time after the 2012

transaction. See id. We disagree.

       Appellants have a claim against TRA, namely, their causes of action against TRA for

violating the Texas Uniform Fraudulent Transfer Act in the 2009 transaction. That claim arose

at the time of the 2009 transaction, three years before the 2012 transaction. The fact that the

claim has not been reduced to judgment, is disputed, and is contingent on appellants prevailing in

this lawsuit does not prevent appellants from having a claim under the Texas Uniform Fraudulent

Transfer Act. See id. § 24.002(3).

       We conclude appellants had standing to bring their suit under the Texas Uniform

Fraudulent Transfer Act against appellee asserting the 2012 transaction was a fraudulent transfer

under section 24.005(a)(1). This ground does not support the summary judgment.

                                          Good Faith

       Appellee’s motion for summary judgment asserted there was no evidence that appellee

was not a good-faith purchaser. A no-evidence motion for summary judgment is proper only

when there is no evidence to support an essential element on which the nonmovant bears the

burden of proof at trial. TEX. R. CIV. P. 166a(i). Good faith is an affirmative defense to a


                                               –7–
fraudulent transfer claim, and the party asserting good faith bears the burden of proving it. Hahn

v. Love, 394 S.W.3d 14, 30 (Tex. App.—Houston [1st Dist.] 2012, pet. denied); see TEX. BUS. &

COM. CODE ANN. § 24.009(a). Here, appellee had the burden of proving good faith; therefore,

appellants’ failure to present evidence was not a proper ground for a no-evidence summary

judgment. See Forney 921 Lot Dev Partners I, L.P. v. Paul, 349 S.W.3d 258, 268 (Tex. App.—

Dallas 2011, pet. denied) (party may not file a no-evidence summary judgment motion on

affirmative defense because he would have burden to prove affirmative defense at trial).

Accordingly, this ground does not support summary judgment.

            Reasonably Equivalent Value as an Element of Appellants’ Causes of Action

           With respect to appellants’ second cause of action, under section 24.005(a)(2), appellants

had the burden of proving that reasonably equivalent value was not received for the transferred

asset. Appellee asserted in its motion for summary judgment, “There is no dispute that Midland

Investors paid reasonably equivalent value for the apartment complexes . . . .” Because of the

context in which appellee made the assertion, we conclude appellee has presented a summary

judgment ground that appellants have no evidence appellee did not pay reasonably equivalent

value for the apartment complexes.3




     3
        The no-evidence portion of appellee’s motion for summary judgment was under the main heading of “There is no evidence supporting
Plaintiffs’ fraudulent transfer claims against Midland Investors.” Under this main heading were three subheadings with argument. The first
subheading was, “(1) A claim of fraudulent transfer requires proof of the defendant’s fraudulent intent or proof that the transfer was made for less
than reasonably equivalent value.” The discussion under this heading set out the elements for claims under section 24.005(a)(1) and (2). The
second subheading stated, “(2) There is no evidence that Midland Investors was not a good faith purchaser.” The discussion under this heading
asserted appellants presented no evidence that appellee was not a good-faith purchaser of the apartment complexes. As discussed above, this was
not an appropriate ground for a no-evidence summary judgment because appellee had the burden of proof on the element of good faith. The third
subheading was, “(3) It is undisputed that the sale was for reasonably equivalent value.” Appellee argued under this heading it was undisputed
that it paid reasonably equivalent value, and therefore it was undisputed that appellee purchased the apartment complexes for reasonably
equivalent value. “As such, there can be no fraudulent transfer claim against Midland Investors.” A factual assertion is undisputed only if there
is no evidence contrary to the assertion. Because the assertion that reasonably equivalent value was undisputed was under the main heading that
there was “no evidence supporting Plaintiff’s fraudulent transfer claims,” we conclude appellee’s assertion it was undisputed appellee paid
reasonable equivalent value for the apartment complexes constituted an assertion that there was no evidence that appellee did not pay reasonably
equivalent value for the apartment complexes.



                                                                       –8–
           Lack of reasonably equivalent value is not an element of appellants’ first claim under

section 24.005(a)(1), so this ground does not support summary judgment on appellants’ claims

under section 24.005(a)(1).

           In contrast, lack of reasonably equivalent value is an element of appellants’ second and

third claims under sections 24.005(a)(2) and 24.006(a). However, the transfer appellants alleged

as fraudulent under these sections was Brauss and Martin’s transfer of TRA to MRI in 2009.

Appellants did not allege that the 2012 transaction (the sale of the apartment complexes to

appellee) was fraudulent under section 24.005(a)(2) or 24.006(a).                                              Appellee’s motion for

summary judgment asserts, “There is no dispute [i.e., no evidence to the contrary] that Midland

Investors paid reasonably equivalent value for the apartment complexes . . . .” Appellee’s

motion for summary judgment does not assert there was no evidence that the 2009 transaction

was not for reasonably equivalent value. We conclude appellee’s ground that there was no

evidence it did not pay reasonably equivalent value for the apartment complexes does not

support summary judgment on appellants’ causes of action.

          Reasonably Equivalent Value as an Element of Appellee’s Affirmative Defense

           Appellee also moved for summary judgment under rule 166a(c) on the ground it

established as a matter of law that it was a good faith purchaser for reasonably equivalent value.4

Being a good faith purchaser of an asset for reasonably equivalent value is an affirmative defense

to a cause of action to void a transfer under section 24.005(a)(1). See TEX. R. APP. P. 166a(c);

TEX. BUS. & COM. CODE ANN. § 24.009(a). Appellee relies on the affidavits of two of its

witnesses, David Garner (vice president and treasurer of Pivotal) and Francis Najafi (president of


     4
        The heading of this section is “Midland Investors is also entitled to traditional summary judgment because it was a good faith purchaser
for value.” Being a good-faith purchaser “for value” is an affirmative defense to a claim for judgment under section 24.009(b) against a
transferee of the asset. Being a good-faith purchaser “for a reasonably equivalent value” is an affirmative defense to a claim for fraudulent
transfer under section 24.009(a). Appellee’s argument under this heading makes clear it is asserting the affirmative defense under section
24.009(a) for “a person who took in good faith and for a reasonably equivalent value,” and not the affirmative defense for “a good faith transferee
who took for value . . . .”



                                                                      –9–
Pivotal). Garner stated in his affidavit that the price for the apartment complexes set out in the

purchase-and-sale agreement, $175 million,5 “was viewed by Midland Investors as a fair market

value at the time.” Najafi stated in his affidavit, “The purchase price in the Midland Transaction

was $170 million for the real property portfolio. This was a negotiated price that Midland

Investors believed was a fair market price.” Appellants assert this testimony was not sufficient

to establish as a matter of law that $170 million was a reasonably equivalent value for the

apartment complexes.

           “Reasonably equivalent value” is not limited to fair market value but “includes without

limitation, a transfer or obligation that is within the range of values for which the transferor

would have sold the assets in an arm’s length transaction.” TEX. BUS. & COM. CODE ANN. §

24.004(d); In re 1701 Commerce, LLC, 511 B.R. 812, 840 (Bankr. N.D. Tex. 2014).

           Appellee asserts Garner’s and Najafi’s testimony was sufficient to prove the value of the

apartment complexes because they are officers of the company that owns them. Generally,

property owners are qualified to testify to the value of their property even if they would not be

qualified to testify to the value of other property. Reid Road Mun. Util. Dist. No. 2 v. Speedy

Stop Food Stores, Ltd., 337 S.W.3d 846, 852–53 (Tex. 2011). When the property owner is a

business entity, its employees may testify to the property’s value if their positions and duties

warrant a presumption that the employees are familiar with the property and its value.6 Id. at

853.


     5
        The closing statement for the 2012 transaction showed that the purchase price was $170 million. The parties do not explain why the price
for the apartments dropped $5 million between the signing of the purchase-and-sale agreement on August 24, 2011, and the closing of the sale on
February 17, 2012.
     6
        Garner and Najafi were not appellee’s officers or employees. They testified they were officers of Pivotal Group, Inc., which was the
manager of Pivotal Midland, LLC, which was the manager of Pivotal BP Investors, LLC, which wholly owned appellee. Appellants did not
object in the trial court or argue on appeal that Garner and Najafi were not qualified to testify under the property-owner rule. Therefore, we do
not address whether the fact they were not officers of the company that owned the property left them unqualified to testify to the apartment
complexes’ value under the property-owner rule. See Reid Road, 337 S.W.3d at 855 (officer of property owner’s general partner was not
qualified to testify to value of partnership’s property under the property-owner rule because the general partner was not the owner of the
partnership’s property).



                                                                    –10–
           This property-owner rule falls under rule of evidence 701, “which allows a lay witness to

provide opinion testimony if it is (a) rationally based on the witness’s perception and (b) helpful

to a clear understanding of the witness’s testimony or the determination of a fact in issue.”

Natural Gas Pipeline Co. of Am. v. Justiss, 397 S.W.3d 150, 157 (Tex. 2012) (citing TEX. R.

EVID. 701). The property-owning witness may not simply state a number and declare it to be the

property’s value; the owner “must provide the factual basis on which his opinion rests.” Id. at

159. Opinion testimony without the factual basis is conclusory and will not support a judgment.

Id. at 156, 159.

           Garner and Najafi provided no basis for their testimony that $175 million was “a fair

market value” or that $170 million was “a fair market price.” Their testimony concerning value

is conclusory and will not support a judgment.

           We conclude the trial court erred by granting appellee’s motion for summary judgment. 7

We sustain appellants’ first issue.

                                                     SEVERANCE ORDER

           In their second issue, appellants contend the trial court abused its discretion by granting

appellee’s motion to sever appellants’ causes of action against appellee from the remainder of the

case. Rule 41 of the rules of civil procedure provides, “Any claim against a party may be

severed and proceeded with separately.” TEX. R. CIV. P. 41. “The controlling reasons for a

severance are to do justice, avoid prejudice and further convenience.” Guar. Fed. Sav. Bank v.

Horseshoe Operating Co., 793 S.W.2d 652, 658 (Tex. 1990). “If summary judgment in favor of

one defendant is proper in a case with multiple defendants, severance of that claim is proper so it

     7
       Appellee asserts in its brief on appeal that the Rule 11 agreement between it and appellants bars appellants’ claims. See TEX. R. CIV. P.
11. In that agreement, appellants stated they would not seek to void the 2012 transaction, “to otherwise impede Midland Investors’ ability to
market, sell, dispose of and/or provide clear title to the real property it acquired in the 2012 Transaction,” or to recover the proceeds from a
pending sale of the properties by appellee. Appellee mentioned the Rule 11 agreement in the “Facts” section of its motion for summary
judgment, but the Rule 11 agreement’s effect on appellants’ suit was not expressly presented as a ground for summary judgment. Accordingly,
we cannot affirm the summary judgment on the basis of the Rule 11 agreement. See McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337,
341 (Tex. 1993) (motion for summary judgment “must stand or fall on the grounds expressly presented in the motion”).



                                                                    –11–
can be appealed.” Arredondo v. City of Dallas, 79 S.W.3d 657, 665 (Tex. App.—Dallas 2002,

pet. denied). However, as discussed above, summary judgment in favor of appellee was not

proper. Therefore, the trial court erred by granting the motion for severance on that basis.8

          Severance is also permissible when “(1) the controversy involves more than one cause of

action, (2) the severed claim is one that would be the proper subject of a lawsuit if independently

asserted, and (3) the severed claim is not so interwoven with the remaining action that they

involve the same facts and issues.” Guar. Fed. Sav. Bank, 793 S.W.2d at 658. In this case,

appellants presented the same allegations against all the defendants. We conclude that the claims

against appellee are so interwoven with the remaining action that they involve the same facts and

issues. Therefore, severance under this procedure was also erroneous.

          Having concluded the trial court erred by severing the claims against appellee, we must

consider whether the severance order harmed appellants. See TEX. R. APP. P. 44.1(a)(1) (error

not reversible unless it “probably caused the rendition of an improper judgment”). Severing

appellants’ claims against appellee from the claims against the remaining defendants would

require appellants to prove the same facts twice, which would not “do justice, avoid prejudice

and further convenience.”                  Guar. Fed. Sav. Bank, 793 S.W.2d at 658.                                We conclude the

erroneous grant of the motion for severance is reversible.

          We sustain appellants’ second issue.




     8
        In Arredondo, although we concluded the trial court erred by granting the motion for summary judgment, we did not conclude the trial
court erred by granting the motion for severance. See Arredondo, 79 S.W.3d at 665, 670. The circumstances in Arredondo were distinguishable.
That case involved more than 800 plaintiffs suing the City of Dallas. Sixteen of those plaintiffs moved for summary judgment on their claims,
which the trial court granted. Although we reversed the summary judgment and remanded the case to the trial court for further proceedings, we
did not address whether our reversal of the summary judgment resulted in the severance being erroneous. With hundreds of plaintiffs, that case
was one of great complexity, and our decision left the trial court with the discretion whether to keep those sixteen plaintiffs severed or to
reconsolidate their case with the other 800 plaintiffs. The case before us involving four defendants does not involve those complexities.



                                                                   –12–
                                       CONCLUSION

       We reverse the trial court’s judgment and remand the cause to the trial court for further

proceedings. We order the trial court to consolidate this case with cause number DC-13-13354.




                                                  /Lana Myers/
                                                  LANA MYERS
141258F.P05                                       JUSTICE




                                             –13–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

RENATE NIXDORF GMBH & CO. KG                           On Appeal from the 191st Judicial District
and WATERCREST PARTNERS, L.P.,                         Court, Dallas County, Texas
Appellants                                             Trial Court Cause No. DC-14-10153-J.
                                                       Opinion delivered by Justice Myers. Justices
No. 05-14-01258-CV          V.                         Francis and Stoddart participating.

MIDLAND INVESTORS, LLC, Appellee

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings. We
further ORDER the trial court to consolidate this cause with cause number DC-13-13354.

     It is ORDERED that appellants RENATE NIXDORF GMBH & CO. KG and
WATERCREST PARTNERS, L.P. recover their costs of this appeal from appellee MIDLAND
INVESTORS, LLC.


Judgment entered this 8th day of December, 2015.




                                                –14–